internal_revenue_service department of the treasury significant index no washington dc contact person telephone number in reference to pateep rasta1 feb 20n inre plan company this letter constitutes notice that waivers of the percent tax under sec_4971 of the internal_revenue_code have been granted for the above-named defined_benefit_plan for the first third and fourth quarters of the plan_year ending date the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code which was added to the code by the small_business job protection act of publaw_104_188 for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the pian as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the quarters arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending date date and date in mid-1996 the company discovered that single sum benefits from the plan in prior years had been incorrectly calculated the effect of this error was twofold large disbursements were paid in order to correct the miscalculations and the inclusion of the individuals who received the corrected benefits as plan participants caused the plan to have in excess of participants for the plan_year ending date in addition in the company lost a contract with the customer who provided its largest single source of revenue for the years through the company experienced substantial net losses the company is now in the process of restructuring its debt and refocusing its marketing efforts to correct the liquidity_shortfall the company made contributions in the second half of and throughout the plan currently satisfies the liquidity requirements of sec_412 of the code and has satisfied these requirements since date a full correction of the liquidity shortfalls within the prescribed periods would have imposed a substantial financial hardship on the company accordingly we conclude that the liquidity shortfalls were due to reasonable_cause and not willful neglect and that the company has taken reasonable steps to remedy the liquidity shortfalls that existed in the plan_year beginning date because the liquidity requirement of sec_412 of the code was satisfied for the quarter ending date the percent excise_tax of sec_4971 f does not apply with respect to the liquidity_shortfall that existed for the first third and fourth quarters of the pian year this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to the area office in a copy of this letter is also being furnished to your authorized representative pursuant to a power_of_attorney form on file sincerely fi cae dee svg rr kén-yednock manager employee_plans technical tax_exempt_and_government_entities_division
